IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 740
                                         :
REAPPOINTMENT TO ORPHANS’                : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :




                                      ORDER


PER CURIAM



         AND NOW, this 16th day of May, 2017, the Honorable Stanley R. Ott,

Montgomery County, is hereby reappointed as a member of the Orphans’ Court

Procedural Rules Committee, for a term expiring September 1, 2020.